 

Blue Sphere Corporation 8-K [blsp-8k_070517.htm]

 

Exhibit 10.01

 

SHARE PURCHASE AGREEMENT

relating to the purchase of 100%

of the share capital of FUTURIS PAPIA S.r.l.

 

June 29, 2017

 

 

 

 

Content

 

SECTION 1 - RECITALS, EXHIBITS AND DEFINITIONS p. 2     SECTION 2 - PURCHASE AND
SALE OF THE SHARES p. 7     SECTION 3 - PURCHASE PRICE p. 7     SECTION 4 -
CONDITIONS PRECEDENT p. 8     SECTION 5 - PRE-CLOSING COVENANTS p. 12    
SECTION 6 - CLOSING p. 12     SECTION 7 - PUCHASE PRICE ADJUSTMENT p. 12    
SECTION 8 - REPRESENTATIONS AND WARRANTIES p. 13     SECTION 9 - INDEMNIFICATION
OBLIGATIONS p. 22     SECTION 10 - ACTIONS AND CONDUCT OF THE SPV UNTIL CLOSING
p. 25     SECTION 11 – CERTAIN CLOSING UNDERTAKINGS p. 26    

SECTION 12 – POST CLOSING ACTIVITIES

p. 27     SECTION 13 – GENERAL PROVISIONS p. 28     EXHIBITS p. 32

 

 

 

 

List of Exhibits

 

Exhibit C Original Shareholders’ declaration Exhibit E Due Diligence Exhibit 1.1
NWC calculation criteria Exhibit 3.2 Shareholders’ loans existing at CLOSING
DATE Exhibit 3.3(i) Deed of assumption of debt and release Exhibit 3.3(ii)
Release of funds mechanism Exhibit 4.1(E) GSE communication - white certificates
Exhibit 4.1(G) No outstanding claims declaration Exhibit 4.1(K) SPV’s By-Laws
Exhibit 6.2 CLOSING Procedure Exhibit 8.1(vii) Balance Sheet Exhibit 8.1(vii)bis
Interim Financial Statements Exhibit 8.1(xiii) Contracts Exhibit 8.1(xv) SPV’s
bank accounts Exhibit 8.1(xviii) Leased Properties    

 

 

 

SHARE PURCHASE AGREEMENT

 

by and between

 

BLUE SPHERE Corp., incorporated and existing under the laws of U.S., having its
registered office at 301 McCullough Drive 4th. Floor, Charlotte, NC 28262,
represented by Mr. Shlomo Palas, born [ ], resident in 17 Etrog St., Rosh Hayyn
(Israel), acting in his capacity of CEO and legal representative of the company,
duly empowered for the purposes hereof (hereinafter referred to as the “BUYER”)

 - on one side -

 

and

 

PRONTO VERDE A.G., incorporated and existing under the laws of Switzerland,
having its registered office in Aurdorf (UR), Bahnhoffplatz, 3, registered with
the Companies Register with identification number CHE-101.957.390, represented
by Mr. Giovanni Di Vincenzo, born [ ], acting as chief executive officer of the
company, duly empowered for the purposes hereof (hereinafter referred to as the
“SELLER”);

 

- on the other –

(the BUYER and the SELLER, collectively referred to as the “PARTIES” and
individually as the “PARTY”)

 

WHEREAS:

 

A.FUTURIS PAPIA S.R.L. is a limited liability company (“società a responsibilità
limitata”), organized under the laws of Italy, with registered office in Pavia
di Udine (UD), Via Crimea No. 57, share capital fully paid-in of Euro
100,000.00, Tax No. 02593530302 (hereinafter referred to as “SPV”);

 

B.the SPV owns and operates a 0.995 Kw plant for the production of electricity
from vegetal oil located in Pavia di Udine (UD), Via Crimea No. 57 (hereinafter
referred to as the “PLANT”); 

 

C.the SELLER has entered into a share purchase agreement with Futuris S.r.l. and
Segati Friuli S.r.l. (hereinafter referred to as the “ORIGINAL SHAREHOLDERS”)
regarding the purchase of the entire capital of the SPV – as confirmed by the
written declaration executed by ORIGINAL SHAREHOLDERS substantially in the form
attached hereto as Exhibit C - and at the CLOSING DATE (as hereinafter defined)
will own - and intends to sell its entire participation, constituting 100% (one
hundred per cent) of the share capital of the SPV (hereinafter referred to as
the “SHARE”);

 

D.the SELLER intention to sell its SHARE is subject to the SELLER’s, the
ORIGINAL SHAREHOLDERS – and any other third guarantor – discharge from any
liability arising from or connected with the mortgage loan entered on 23 October
2012 no. [ ] before Mr. Gabriele Franco Maccarini, Public Notary in Milan
between the SPV and Cassa di Risparmio di Parma e Piacenza S.p.A. (“CARIPARMA”)
secured by a mortgage for the amount of € 1,575,000.00 on a real estate property
owned by Danielli S.p.A. registered on 25 October 2012 before the Tax Agency of
Milan 1, under numbers [ ] (“DANIELLI MORTGAGE”);

 

E.prior to the execution of this agreement, the BUYER, also towards third
parties, has had the opportunity to conduct, with the assistance of its
advisors, a legal, technical, tax and accounting due diligence on the
documentation listed in Exhibit E made available by the SELLER, and by visiting
on site the PLANT (“Due Diligence”); the BUYER, further to the Due Diligence,
has decided to enter into this Share Purchase Agreement;

 



1 

 

 

F.subject to the terms and conditions contained herein, the SELLER intends to
sell to the BUYER, and the BUYER, intends to purchase from the SELLER, the
SHARE.

 

Now, therefore, the PARTIES agree as follows:

 

SECTION 1          RECITALS, EXHIBITS AND DEFINITIONS

 

1.1.In addition to other terms defined elsewhere in this Share Purchase
Agreement, the following terms shall have the following meanings:

 

AGREEMENT

means this Share Purchase Agreement by and between the SELLER and the BUYER,
including its recitals and Exhibits, as it may be amended from time to time;    
BALANCE SHEETS means the balance sheets as of 31 December 2016 of the SPV,
attached hereto as Exhibit 8.1.(vii);     BUSINESS DAY means any calendar day on
which banks are open for business in Milan, Italy;     CARIPARMA LOAN means the
loans granted by CARIPARMA and in general all the contracts entered by and
between the SPV and CARIPARMA setting obligations against the SPV, e.g. mortgage
loan on 23 October 2012 no. 57901/21652 Mr. Gabriele Franco Maccarini, Public
Notary in Milan, including, without limitation, the IRS contracts;     CHANGE OF
CONTROL CONTRACT means all contracts entered into by the SPV with third parties
and/or by the SELLER and/or the ORIGINAL SHAREHOLDERS with reference to the SPV,
(i) which require a consent of such third parties to the transaction
contemplated herein (and in this case the BUYER shall cooperate with the SELLER,
in order to achieve the aforementioned consent), or (ii) which require any prior
notification of the transaction contemplated herein to such third parties;    
CLOSING means the set of actions specified in Exhibit 6.2 attached to this
AGREEMENT;     CLOSING DATE means the date on which the CLOSING will take place
pursuant to Section 6.1 below;     CONDITIONS PRECEDENT means all conditions
precedent, as set forth in SECTION 4 below, upon which the CLOSING and the
transfer of the SHARES are conditional;

 



2 

 

 

ENVIRONMENTAL AND HEALTH AND SAFETY LAWS means all Laws concerning
environmental, health and safety, and risk prevention matters applicable to the
business and operation of the SPV, including without limitation: safety and
hygiene at work provisions, fire prevention, emissions, discharges or releases
of pollutants, contaminants or Hazardous Materials into the environment or
otherwise relating to the manufacture, processing, storage, transport or
disposal of Hazardous Materials;     GAAP means the Italian generally accepted
accounting principles approved by the Consiglio Nazionale dei Dottori
Commercialisti e dei Ragionieri, as supplemented by the principles specified by
the Organismo Italiano di Contabilità or, in their absence, the accounting
principles prepared by the International Accounting Standard Board (I.A.S.B.),
consistently applied by the SPV in the preparation of its financial statements;
    GPOMA means the Guarantee Plant Operation Management Agreement attached as
Annex 3(II)(B)(vi) to the Closing Procedure attached hereto under Exhibit 6.2;  
  HAZARDOUS MATERIAL means any substance, chemical or waste (including, without
limitation, asbestos, polychlorinated biphenyls (PCBs) and petroleum) that is
designated or defined (either by inclusion in a list of materials or by
reference to exhibited characteristics or otherwise) as hazardous, toxic or
dangerous, or as pollutant or contaminant;     ICC means the Italian Civil Code;
    INTERIM FINANCIAL STATEMENTS means the financial statements as of April 30,
2017 of the SPV attached hereto as Exhibit 8.1(vii)bis;     LOSSES means any
liabilities, obligations, losses, damage, charges, costs (including reasonable
defense costs and tax burdens), expenses of any type, nature and amount;    
MATERIAL ADVERSE CHANGE means “any change or effect that, individually or in the
aggregate, has had or would be expected to have a material adverse effect on the
business, assets or liabilities of the SPV, taken as a whole; excluding any
change or effect arising out of or related to: (i) the announcement of this
AGREEMENT or the pendency or consummation of the transactions contemplated
hereby; (ii) a change in Law or accounting standards, principles or
interpretations thereof applicable to the SPV after the date hereof, (iii)
changes generally applicable to financial, economic, political or similar
conditions (including acts of war, armed hostilities, terrorism, weather
conditions or any other force majeure), (iv) any actions taken, or failure to
take action, or such other changes, in each case, either pursuant to this
AGREEMENT or which BUYER has approved, consented to or requested in writing”;

 



3 

 

 

MATERIAL EVENT

means:

 

(a)       the SPV (i) being in a state of winding up or liquidation, (ii) being
insolvent or in any of the situations mandatorily demanding under applicable
laws reductions of its capital or a recapitalization or in any event yielding a
negative net asset value, (iii) being subject to bankruptcy or subject to any
insolvency or pre–insolvency procedures, liquidation or composition with
creditors (e.g., fallimento, insolvenza, liquidazione, concordato preventivo) or
restructuring agreement, or have any legal proceedings or other enforcement
measures for a value exceeding EUR 50,000.00 (fifty thousand/00) initiated or
applied for with respect to any of its properties or other assets, (iv) having
applied for admission to any insolvency procedures (including bankruptcy), or
having any such application or petition been filed or threatened in writing by
any third party or having any meeting for the winding up being convened, and, in
general, there being any reason which could justify the application of the above
mentioned procedures; or

(b)       any lien on assets of the SPV being created or threatened to be
created in connection with payment obligations in excess of EUR 50,000.00 (fifty
thousand/00); or

(c)       the SPV receiving written notice of any alleged fact giving rise to
any liability in excess of EUR 50,000.00 (fifty thousand /00) as a consequence
of any personal injury or property damage to a third party (including SPV
employees or its contractors), or being anyhow involved, at any title, in any
dispute regarding alleged potential or actual danger or injury to health; or

(d)       any action of a civil, criminal or administrative nature by or before
any Authority being brought or threatened against or involving the SPV, provided
that, in connection with actions of a civil nature only, a liability may, arise
to the SPV in excess of EUR 50,000.00 (fifty thousand /00);

    NET FINANCIAL POSITION (“NFP”) means the aggregate amount of the following:
a) total cash position (cash, cash equivalents and marketable securities) + b)
short term or long term receivables against banks and further financial entities
+ c) public bonds or other debt securities – d) short term or long term debts
against Banks or other financial institutions, including CARIPARMA LOAN;

 



4 

 

 

NET WORKING CAPITAL (“NWC”)

means the aggregate amount of the following: a) receivables against the State
and Public Entities for taxes (VAT included) + b) receivables against Gestore
Servizi Elettrici and other clients + c) book value of the inventory + d)
accrual and deferrals pertaining taxes of 2016 and previous years in fiscal
consolidation - e) debts against suppliers; - f) debts against social security
entities - g) accrual and deferrals pertaining debts, to be calculated according
to the format attached hereto as Exhibit 1.1;

 

ORIGINAL SHAREHOLDER LOAN

means the following amounts of the Shareholder’s Loan granted by Futuris S.r.l.
to the COMPANY:

(i) the amount of Euro 100,000.00 equal to the value of the claim to ALLIANZ
(Ref. Aon 2017/0018668 for direct damages and AON RIF. 2017/0018676 for indirect
damages) and

(ii) the amount of Euro 80,000.00 equal to the net receivables pertaining to the
white certificates or “TEE” (i.e. invoices to be issued minus invoices to be
received pertaining to the TEE)

that will not be assigned to the BUYER and will be paid by the COMPANY to
Futuris S.r.l. at the terms specified in Section 12;

    OUTSTANDING SHAREHOLDERS’ LOAN

means the amount of the shareholders’ loan existing at the CLOSING DATE less the
amounts of the ORIGINAL SHAREHOLDER LOAN not assigned as better specified in
Exhibit 3.2;

    PERSON means any individual, corporation, partnership, firm, association,
trust, unincorporated organization or other entity;     REFERENCE DATE means 30
April 2017;     SHARE means the share of the capital of the SPV – represented by
quota or stock – that will be owned by the SELLER at CLOSING and that will
represent 100% (one hundred per cent) of the SPV corporate capital;    

SELLER BANK

ACCOUNTS

 

means the bank account designated by the SELLER for the payments pursuant to
this AGREEMENT at the following bank and having the following details:

Banca dello Stato del Canton Ticino

Iban: [ ]

BIC/SWIFT: [ ];

 



5 

 

 

TAX means all state or local taxes, social security contributions, fees, levies
or other fiscal assessments and duties imposed by any federal, national or local
taxing authorities, including (without limitation) all income taxes, gross
receipts, transfer, recording, license, withholding, payroll, stamp, occupation
and property taxes, excise or customs duties, sale, use, VAT and franchise taxes
or other similar fees, assessments and charges, however denominated, together
with all interest, penalties, surcharges, additions to tax or additional amounts
imposed by any governmental authority pertaining to the present and past
activities, acts, events, omissions or corporate and contractual transactions
performed or in any case carried out by and/or in the name or on behalf of the
SPV.

 

1.2.References to this AGREEMENT, include the recitals and Exhibits which form
part of this AGREEMENT for all purposes. Section headings are inserted for ease
of reference only and shall not affect construction.

 

1.3.Rules of construction.

 

(i)Recitals of and Exhibits to this AGREEMENT constitute an integral, essential
and unseverable part hereof.

 

(ii)All references herein to Recitals, Sections and Exhibits will be deemed
references to the corresponding recitals to, sections of, and exhibits to, this
AGREEMENT.

 

(iii)The table of contents and the descriptive headings contained in this
AGREEMENT are for reference purposes only and will not affect the meaning or
interpretation of this AGREEMENT.

 

(iv)Reference to any PERSON includes such PERSON’s successors and assigns but,
if applicable, only if and to the extent such successors and assigns are not
prohibited by this AGREEMENT.

 

(v)The definitions set forth or referred to in Section 1.1 will apply equally to
both the singular and plural forms of the terms defined. The words “include”,
“includes” and “including” will be deemed to be followed by the phrase “without
limitation”, where the context so permits. The words “herein”, “hereof” and
“hereunder” and words of similar import will be construed to refer to this
AGREEMENT in its entirety and not to any specific part thereof, unless the
context otherwise requires.

 

(vi)Unless the context otherwise requires, any reference to any Law, agreement
or other instrument are made to it as amended and supplemented from time to time
(and, in the case of a Law, to any successor provisions).

 

6 

 

 

(vii)The obligation of a PARTY to use his/her/its “best efforts” to accomplish
an objective will be construed as an obligation to take the actions that a
party, subject to the high diligence required by the context, would be expected
to take in its own interest in order to achieve such objective, but in no event
as an absolute obligation to ensure that such objective is, in fact, achieved.

 

(viii)The words “will procure” or “will cause” (or any expression of similar
import) and, in general, any undertaking regarding things to be done (or not
done) by another PERSON will be construed as an absolute obligation to achieve
the result that the relevant thing be done (or not done) as specified. The fact
that the result is not achieved constitutes a breach of such obligation
regardless of the efforts or diligence used by the relevant PARTY in the attempt
to cause that the relevant thing be done (or not done) as specified and Article
1381 of the ICC will apply.

 

(ix)Any reference contained in this AGREEMENT to a “day” or number of “days”
(without the explicit qualification of BUSINESS DAY) will be interpreted as a
reference to a calendar day or number of calendar days. If any action or notice
is to be, or may be, taken or given on or by a particular calendar day, and such
calendar day is not a BUSINESS DAY, then such action or notice will be deferred
until the next BUSINESS DAY. Without prejudice to the foregoing, Article 2963 of
the ICC will apply to all computation of terms under this AGREEMENT.

 

(x)The language of this AGREEMENT will, in all cases, be construed as a whole,
according to its fair meaning and without implying a presumption that the terms
hereof should be construed against one PARTY, as opposed to the others, by
reason of the rule of construction that a document is to be construed against
the PARTY that has prepared the same, it being understood and acknowledged that
representatives and advisors of each PARTY have participated in the negotiation
and preparation of this AGREEMENT.



 

SECTION 2           PURCHASE AND SALE OF THE SHARES

  

2.1.Subject to the terms and conditions contained in this AGREEMENT, at CLOSING
the SELLER shall sell, and the BUYER, shall purchase, all right, title and
interest to the SHARE of the SPV for a consideration equal to the PURCHASE PRICE
(as eventually adjusted according to Section 7 below).

  

SECTION 3           PURCHASE PRICE

 

3.1.For the purchase of the SHARES the PARTIES have agreed on an overall
consideration (hereinafter the “PURCHASE PRICE”) to be calculated on the basis
of the INTERIM FINANCIAL STATEMENT provided for by Section 7.2 according to the
following formula:

  

PP = IPP + NFP + NWC – C

 

Where:

  

PP = PURCHASE PRICE

 



 7

 

 

IPP = the initial purchase price equal to EUR 2,358,000.00 (two million three
hundred fifty-eight thousand/00) (hereinafter referred to as “INITIAL PURCHASE
PRICE”);

NFP = Net Financial Position at CLOSING;

NWC = Net Working Capital at CLOSING;

C = net receivables pertaining to the white certificates or “TEE” as resulting
in the INTERIM FINANCIAL STATEMENT (i.e. invoices to be issued minus invoices to
be received pertaining the TEE).

  

3.2.The PARTIES acknowledge that the PURCHASE PRICE includes the assignment to
the BUYER of all OUTSTANDING SHAREHOLDERS’ LOAN existing and outstanding as
specified in Exhibit 3.2.

  

3.3.Payments. The PURCHASE PRICE shall be paid to the SELLER on the SELLER’s
BANK ACCOUNT as follows:

  

(i)at CLOSING DATE, in compliance with the mechanism provided for by Exhibit
6.2, for an overall amount (the “CLOSING PAYMENT”) equal to the IPP less (i) the
amount that shall be loaned to the SPV in order to re-pay the CARIPARMA LOAN
including all ancillary costs related to; (ii) Euro 100,000.00 (one hundred
thousand/00), equal to the amount of the brokerage fee to be paid by SELLER,
that shall be assumed by the BUYER executing the debt assumption deed
substantially in the form attached hereto as Exhibit 3.3(i); and (iii) Euro
100,000.00 (one hundred thousand/00) that shall be paid into the Escrow Account
provided for under Section 8 of the GPOMA;

 

(ii)on September 30, 2017, the balance, if any, of the PURCHASE PRICE, as
determined according with Section 7, shall be paid to the SELLER according to
the terms specified in Exhibit 3.3(ii) (the “PP BALANCE”).

  

3.4.The different amount – if any – that will result from the application of the
adjustment mechanism provided for in Section 7 (hereinafter referred to as the
“ADJUSTED PRICE”), shall be paid within the terms provided under Section 7.

  

3.5.PURCHASE PRICE Allocation. The PURCHASE PRICE paid by the BUYER to the
SELLER shall be allocated as follows:



-a portion of the PURCHASE PRICE equal to the nominal value of the OUTSTANDING
SHAREHOLDERS’ LOAN existing at CLOSING DATE as resulting from the CLOSING
FINANCIAL STATEMENT and specified in Exhibit 3.2 shall be allocated as
consideration for the assignment of the OUTSTANDING SHAREHOLDERS’ LOAN to BUYER;



-the remaining balance of the PURCHASE PRICE, shall be allocated for the
purchase of the SHARES.

  

SECTION 4            CONDITIONS PRECEDENT

  

4.1.The CLOSING and the transfer of 19.9% of the SHARE that shall occur as
contemplated in Exhibit 6.2 are conditional upon the occurrence of all the
following conditions precedent (hereinafter referred to as the “CONDITIONS
PRECEDENT to CLOSING A”):

 



 8

 



 

(A)if necessary, for the CHANGE OF CONTROL CONTRACTS, the SELLER caused the SPV
to (i) obtain the necessary consent from its counterpart, in such cases where
consent is required, or (ii) notify its counterpart, in such cases where pure
notification is required and has delivered written evidence thereof to the
BUYER, except for the CARIPARMA LOAN;

  

(B)with regard to the CARIPARMA LOAN, the SELLER has received from CARIPARMA a
written document (hereinafter referred to as the “CONFIRMATION LETTER”) stating:



(i)the bank’s consent to the consummation of the sale transaction provided under
this AGREEMENT;



(ii)the confirmation that CARIPARMA acknowledges and accepts that the SPV, at
the CLOSING DATE will proceed with the anticipated re-payment of the loan;



(iii)the confirmation by the bank of the amount to be paid for the earlier
repayment of the CARIPARMA LOAN;



(iv)the declaration that, with and subject to the payment under (iii) above,
CARIPARMA (a) will release and fully discharge the SPV, the SELLER, the BUYER
and DANIELLI S.p.A. from any commitment or obligation under the LOAN AGREEMENT,
having the LOAN AGREEMENT been repaid and (b) will formalize its consent to the
cancellation of the DANIELLI MORTAGE by notarized deed;

 

(C)on the CLOSING DATE, the SELLER delivers to the BUYER a written declaration
stating that all the representations and warranties of the SELLER under Section
8 below are true and correct on and as of the REFERENCE DATE and the CLOSING
DATE with the same effect as though such representations and warranties had been
made on and as of such date;

 

(D)on the CLOSING DATE, the SELLER delivers to the BUYER a written declaration
stating that no MATERIAL EVENT has occurred and is outstanding as at such date,
it being in any event understood that the SELLER will promptly inform the BUYER
of any MATERIAL EVENT occurring between the REFERENCE DATE and the CLOSING DATE.
In particular, such written declaration of the SELLER shall confirm that in the
period from the REFERENCE DATE until the CLOSING DATE, the SPV has not:



a.suffered any damage, destruction or loss by reason of fire, flood, accident,
or other casualty, of such character which, directly or indirectly, materially
impedes the Ongoing Operations of the SPV;



b.declared, set aside or paid any dividend or distribution of reserves;



c.entered into any new agreement with the SELLER or with any PERSONS directly or
indirectly controlling, controlled, or affiliated to such entities;



d.entered into any transactions other than necessary for the ordinary course of
business;



e.accrued or paid any fees or expenses for counsel, accountants or other
experts, incident to the negotiation, preparation or execution of this
AGREEMENT, or consummation of the transactions contemplated hereby;

 



 9

 

 

f.entered into any agreement or other commitment for any expenditures for
capital assets and/or for the ordinary and routine maintenance and repairs,
which maintenance and repair expenditures are not required to be capitalized;



g.received any termination of, or receipt of notice of termination of any
permits, licenses or other administrative authorizations required in order to
carry out the SPV business;



h.been affected by any MATERIAL ADVERSE CHANGE;



i.carried out any sale or disposition of or undertaking to sell or dispose of
any of its assets, related to the business;



j.in general, consummated any action or omission whose effect has been, or may
potentially be, that of damaging the assets or the economic, financial, or legal
situation of the SPV;

  

(E)the SELLER delivers to the BUYER a written declaration stating that at the
CLOSING DATE (i) the SPV is in compliance with GSE regulation, having obtained
and being in force all authorizations, permits and licenses necessary to operate
the PLANT and be granted with the incentives the incentives according to the
current applicable law and (ii) no objection or claim having been raised by the
GSE with respect to the validity and effectiveness of authorizations, permits
and licenses issued in favor of the SPV and/or with respect to any incentives
granted in favor of the SPV or of which the SPV is profiting with the exception
of the objections regarding the white certificates raised by the GSE by the
letter attached as Exhibit 4.1(E) it being understood and agreed that SELLER’s
liability deriving from possible GSE rejection of such certificates (I) is
excluded for the white certificates’ amount indicated as “C” in the formula for
the PURCHASE PRICE calculation indicated in Section 3.1 and (II) will cover any
consequence, damages and costs deriving and/or originated therefrom, other than
the amount specified in point (I) above;

 

(F)the SELLER delivers to the BUYER a tax certificate issued by the competent
tax authorities and updated to the REFERENCE DATE, evidencing that the SPV is
compliant with tax payment and has no outstanding debts or disputes towards tax
authorities;

 

(G)the SELLER delivers to the BUYER a written declaration substantially in the
form attached hereto as Exhibit 4.1.(G), confirming that, except as specifically
disclosed in the declaration, same SELLER and/or the ORIGINAL SHAREHOLDERS of
the SPV (i.e. Futuris S.r.l. and Segati Friuli S.r.l.) do not have any
outstanding claim towards the SPV;

 

(H)no existing medium term vegetable oil supply agreement is in place (being the
vegetable oil supply satisfied on the spot market or by monthly agreements at
standard market conditions) and the existing maintenance agreement lasting until
the achievement of 49,000 hours has been duly terminated per its terms, assigned
to the SELLER for the performance of its obligations under the GPOMA (as
provided for in Exhibit 6.2) without any claim from the relevant supplier
towards the SPV or the SELLER has delivered to the BUYER an indemnity letter for
any liability deriving of connected with such an existing maintenance agreement;

 

 10

 

 



(I)no fact, matter or circumstance in the economic, geographic, political,
regulatory, social or governmental environment (whether in Italy or abroad) has
occurred on or prior to and is existing at the CLOSING DATE which might
materially adversely affect the SPV;

 

(J)the SPV’s shareholders meeting has: (i) approved the transformation of SPV
from S.r.l. (società a responsabilità limitata) into S.p.A. (Società per
azioni), with a capital of Euro 120,000.00, entirely subscribed and paid-in,
represented by n. 120,000 shares with par value of Euro 1.00 each, (ii) adopted
the By-Laws according to the text attached hereto as Exhibit 4.1(K) and (iii)
appointed a board of statutory auditors whose designation has been previously
agreed with BUYER;

 

4.2.The CLOSING and the transfer of 80,1% of SHARE that shall occur as
contemplated in Exhibit 6.2 are conditional upon the occurrence of all the
following conditions precedent (hereinafter referred to as the “CONDITIONS
PRECEDENT to CLOSING B” and jointly with the CONDITIONS PRECEDENT CLOSING A, the
“CONDITIONS PRECEDENT”):

 

(K)resolution, approval and receipt by the SPV of a shareholder loan from the
BUYER for an amount at least equal to the amount necessary for the repayment of
the CARIPARMA LOAN as specified in the CONFIRMATION LETTER;

 

(L)CARIPARMA releases the CARIPARMA QUITTANCE, as better specified in Exhibit
6.2.



 

4.3.Each PARTY undertakes to use all reasonable endeavors to ensure that the
CONDITIONS PRECEDENT are fulfilled as soon as reasonably practicable, and in any
event by and not later than the timing specified in Exhibit 6.2. Each PARTY, to
the applicable extent, shall perform all actions that may be necessary or useful
in order to fulfill the CONDITIONS PRECEDENT. Also for the purpose of Section
4.1 above, the PARTIES undertake to comply with terms and conditions of detail
relating to the occurrence of the CONDITIONS PRECEDENT and the consummation of
the CLOSING as better agreed and detailed under Exhibit 6.2.

  

4.4.The PARTIES acknowledge and agree that the CONDITIONS PRECEDENT (A), (C),
(D), (E), (F), (G), (H), are provided for in the exclusive interest of the BUYER
and that the CONDITIONS PRECEDENT (B), (I), (J), (K) and (L) are in the mutual
interest of the Parties. The BUYER as far as it is concerned, may, at its
absolute discretion, waive the CONDITIONS PRECEDENT under Section 4.1 lett. (A),
(C), (D), (E), (F), (G), (H), either in whole or in part, at any time by notice
in writing to the SELLER, provided that no waiver, in all or in part, of the
CONDITIONS PRECEDENT will release the SELLER from any liability under Section 9
nor limit that liability in any manners.

  

4.5.In the event that any of the CONDITIONS PRECEDENT shall not have been
fulfilled (or waived pursuant to Section 4.4 above) within the timing specified
in Exhibit 6.2, then the PARTIES shall not be bound to proceed with the sale and
purchase of the SHARE and this AGREEMENT shall cease to be effective at such
time and shall stop being effective, save for those clauses listed or referred
to in Section 12 below (which shall remain in force). In such case, each PARTY
shall bear its own expenses and costs already occurred reciprocally waiving any
claim, request of indemnity or damages.

 

 11

 

 

SECTION 5            PRE-CLOSING COVENANTS

 

5.1.The SELLER undertakes to deliver to the BUYER, prior to the CLOSING DATE,
the CLOSING FINANCIAL STATEMENTS provided for by Section 7.2.

  

SECTION 6            CLOSING

 

6.1.Without prejudice to the provisions of SECTION 4, the CLOSING shall take
place on the CLOSING DATE at the office of the Public Notary Ruben Israel in
Milan, on the July 15, 2017 (the “CLOSING DATE”) or in any other prior date
mutually agreed in writing by the Parties.

  

6.2.At CLOSING DATE the BUYER shall purchase from the SELLER the SHARES, paying
the PURCHASE PRICE according to the mechanism and perform each and all the
activities specified in the CLOSING mechanism procedure attached to this
AGREEMENT under Exhibit 6.2.

  

6.3.At CLOSING DATE, the BUYER and the SELLER will retain the auditing firm BDO
Italia S.p.A. (or another auditing firm having the same standing, that will be
indicated by the BUYER, hereinafter the “AUDIT FIRM”), to prepare and review the
CLOSING FINANCIAL STATEMENT as defined in Section 7.3. The fees charged by the
AUDIT FIRM in connection with the activity regarding the CLOSING FINANCIAL
STATEMENT shall not exceed the amount of EUR 15,000.00 and shall be shared for
1/3 by the BUYER and 2/3 by the SELLER.

 

6.4.At the CLOSING DATE, all rights and interests attached to the SHARE of the
SPV shall be transferred to the BUYER according to the procedure indicated in
Exhibit 6.2.

 

6.5.The PARTIES acknowledge that all the actions described in Exhibit 6.2 will
be considered as undertaken in a sole context and that each of them is of
essence. Failure by one or more PARTIES to properly and fully accomplish any of
such actions and/or any other action under this Section 6 will entitle the
non-defaulting PARTY not to proceed with CLOSING, and to claim damages from the
defaulting PARTY.

 

SECTION 7            PURCHASE PRICE ADJUSTMENT

 

7.1.The SELLER guarantee that the SPV is in an “Ongoing Concern” situation (i.e.
it is regularly and continuously operating in full compliance with granted
authorizations, capable of regularly and timely paying its suppliers and debts).

  



 12

 

 

7.2.In order to evidence the existence of the requirements indicated in Section
7.1 and to fix the PURCHASE PRICE the ORIGINAL SHAREHOLDERS, the SELLER and the
BUYER shall cooperate with the SPV in order to prepare and deliver to the AUDIT
FIRM, within 15 days after the CLOSING DATE, a draft financial statement of the
SPV as of June 30, 2017.

  

7.3.The AUDIT FIRM, no later than (60) days after the CLOSING DATE, shall
review, audit and deliver to the PARTIES the closing financial statement
received pursuant to Section 7.2 above (hereinafter referred to as the “CLOSING
FINANCIAL STATEMENT”). Attached to the CLOSING FINANCIAL STATEMENT the AUDIT
FIRM shall deliver a report (the “ADJUSTMENT REPORT”) that shall evidence the
difference, if any, concerning the calculation of the PURCHASE PRICE and,
accordingly, shall proceed with the calculation of the ADJUSTED PRICE
(hereinafter referred to as “ADJUSTED AMOUNT”).

  

7.4.The PARTIES agree that:



(i)in the event the ADJUSTED PRICE evidences a reduction of the PURCHASE PRICE,
the SELLER shall pay the ADJUSTED AMOUNT to the BUYER;



(ii)in the event the ADJUSTED PRICE evidences an increase of the of the PURCHASE
PRICE, the BUYER shall pay the ADJUSTED AMOUNT to the SELLER.

  

7.5.Without prejudice to Section 3.3 above, on September 30, 2017 the payment of
the amount under:



(i)Section 7.4(i) shall be made by the SELLER, either by payment in cash or by
set-off with any amount due by BUYER;



(ii)Section 7.4(ii) shall be made by the BUYER according to and subject to the
terms and conditions provided for in Exhibit 3.3(ii) attached hereto.

  

SECTION 8            REPRESENTATIONS AND WARRANTIES

 

8.1.The SELLER hereby represents and warrants to the BUYER that each of the
statements contained in this Section is true and correct as of the date hereof
and will also be so as of the CLOSING DATE, as if such representation and
warranty had been given on such date (unless it is specifically provided for
that a representation shall be made as of a different date):

 

(i)Authorization. The SELLER and the SPV are duly organized, validly existing
and in good standing under Swiss laws, and as set forth in its by-laws, as
currently in force. The SELLER has full power, authority and capacity to enter
into and perform this AGREEMENT. All corporate acts and other proceedings
required to be taken by or on behalf of the SELLER to authorize it to enter into
this AGREEMENT and to carry out the transactions contemplated herein have been
duly and properly taken. No application to, or filing with, or consent,
authorization or approval of, or license, permit, registration, declaration or
exemption by, any Authority is required of the SELLER or the SPV in connection
with the execution and performance of this AGREEMENT.



 

(ii)No Conflict. The execution and delivery of this AGREEMENT and the
consummation of the transactions contemplated hereby:



-do not conflict with, or result in the breach of, any provisions of the
articles of incorporation or the by–laws of the SPV and/or of the SELLER;

 



 13

 

 

-do not conflict with, or result in a breach of, any obligations or undertakings
of any nature assumed by the SELLER or the SPV;



-do not violate any Law applicable to the SELLER or the SPV;



-do not constitute a default, or give rise to a payment of any penalty or
damages, change of any terms, or give rise to a right of termination,
cancellation or acceleration of, or require any further consent or waiver under,
any agreement or instrument by which the SELLER or the SPV is bound;



-is not impeded by any injunction or definitive decision issued by any court or
other judicial body or governmental authority relating to the SPV, directly or
indirectly, materially preventing the ongoing operations of the SPV or
prohibiting, either in whole or in part, or making illegal the transaction
contemplated herein.

  

(iii)Existence of the SPV. The SPV is duly organized, validly existing and in
good standing under Italian laws and as set forth in its by-laws as currently in
force. The SPV has at all times carried out its business and conducted its
affairs in accordance with its by-laws in force at that time and has not entered
into liquidation or any other debtor relief proceeding under the Italian Law.

 

(iv)Capitalization. The SPV: (i) is fully compliant with the capital requirement
provided for by Italian Law in order to regularly conduct its activity and (ii)
its authorized capital at CLOSING DATE shall be equal to Euro 120,000.00 (one
hundred twenty thousand/00) and shall be fully issued and paid up in cash. At
the CLOSING, the BUYER will acquire full good and marketable title to, and will
become the sole, legitimate, exclusive and registered owner of the SHARE free
and clear of any encumbrances. The SELLER or the ORIGINAL SHAREHOLDERS have not
received any payment, for whichever reason, from the SPV during the period from
the REFERENCE DATE until the CLOSING DATE. There are no options, warrants,
conversion or subscription rights, agreements, contracts or commitments of any
kind obligating the SPV, conditionally or otherwise, to issue, assign or sell
any new shares or other equity or quasi–equity interests, or any instruments
convertible into or exchangeable for any shares or other equity or quasi–equity
interests.

 

(v)Ownership. The SELLER at Closing will be the owner of and will have good and
valid title to its portion of the SHARE. The SELLER at Closing will have the
full and unrestricted right, power and authority to validly sell, assign,
transfer and deliver, as of the CLOSING DATE, the SHARE.

  

(vi)Participations in other companies. The SPV does not own any participation in
other companies, entities or joint-ventures except for G3Oil, and it is not
bound by any commitment to acquire any such participation or to invest in any
companies, entities or joint-venture.

 



 14

 

 

(vii)Financial statements. The BALANCE SHEETS and the INTERIM FINANCIAL
STATEMENTS are, as of their respective dates, true, correct and complete in all
material respect, have been prepared from and are consistent with the books and
records of the SPV and have been prepared in accordance with GAAP, consistently
applied throughout the periods involved, the ICC and other applicable rules. The
BALANCE SHEETS and the INTERIM FINANCIAL STATEMENTS are in accordance with
applicable GAAP, the ICC and other applicable rules. The BALANCE SHEETS and the
INTERIM FINANCIAL STATEMENTS do not omit to state or reflect any material fact
concerning the SPV, required to be stated or reflected therein, or necessary to
make the statements contained therein not misleading. The BALANCE SHEET, the
INTERIM FINANCIAL STATEMENTS are attached to this Agreement, respectively, under
Exhibit 8.1.(vii) and Exhibit 8.1.(vii)bis.

  

(viii)Books and Accounts. The books of account of the SPV, duly updated as of
the CLOSING DATE, are complete and correct in all material respect.

  

(ix)Accounts receivables. All financial and trade accounts receivables and notes
receivables reflected in the INTERIM FINANCIAL STATEMENTS and all accounts
receivables subsequently accrued between the REFERENCE DATE and the CLOSING
DATE, as will result in the CLOSING FINANCIAL STATEMENT, are (i) valid, genuine
and existing, (ii) not subject to any defense or counter-claims and (iii) fully
collectable at their respective maturity date safe for the receivables against
the ORIGINAL SHAREHOLDERS that shall be off-set with an equal amount of the
SPV’s payable towards the ORIGINAL SHAREHOLDERS.

  

(x)Assets. The SPV has good and valid title, or with respect to assets held
under a lease, rental or other leasing agreement, the valid right to use the
soil, machinery, furniture, equipment and other tangible assets used in
connection with the business of the SPV and all other fixed assets referred to
in the INTERIM FINANCIAL STATEMENTS and any additions thereto made since the
REFERENCE DATE. All assets, equipment and machinery are (except usual wear and
tear) in good operating condition and have been regularly and timely maintained
in full compliance with manufacturer’s instructions. Such assets comprise all
the assets used for the continuation of the SPV activity as carried out at the
date of this AGREEMENT.

  

(xi)Undisclosed liabilities. The SPV has no liabilities or obligations
whatsoever, either accrued, absolute, contingent or otherwise, and there is no
basis for any claim against it or any liability, except (i) to the extent set
forth on the INTERIM FINANCIAL STATEMENTS or on the CLOSING FINANCIAL
STATEMENTS; (ii) to the extent specifically set forth in this AGREEMENT; or
(iii) with respect to liabilities or obligations incurred in the normal and
ordinary course of business, none of which will, or could, have a MATERIAL
ADVERSE CHANGE effect.

  

(xii)TAX. The SPV has filed, or caused to be filed, all TAX returns required by
any government authority, including, but not limited to, income tax returns,
real estate tax returns, value added tax returns and social security
declarations. Such tax returns are true, complete and correct.

 

No TAX audit, TAX assessment or TAX claim is pending and no written notice of
any such claim was received as of the date of this AGREEMENT. As of the date of
this AGREEMENT, there exists no unpaid due income or other TAXES or any TAX
deficiency or any unpaid due contribution or contribution deficiency assessed by
any governmental authority.

 



 15

 

 

The SPV has paid or have made the necessary provisions for the payment of all
TAXES, the payment of which was due; the SPV has withheld, or (as the case may
be) have made provisions for, all TAXES required to be withheld and has timely
paid such TAXES in accordance with applicable laws and regulations. Any amounts
set up for reserves for TAXES in the INTERIM FINANCIAL STATEMENTS are and will
be sufficient for the payment of all unpaid TAXES, whether or not such TAXES are
disputed or are yet due and payable up to the CLOSING DATE.

 

No relief from, against or in respect of any TAXES has been claimed and/or given
to the SPV which could or might be effectively withdrawn, postponed, restricted,
clawed back or otherwise lost.

  

(xiii)Contracts. Except as set forth in Exhibit 8.1.(xiii), the SPV does not
have outstanding:



a.any third-party’s contract;



b.any contracts with the SELLER or persons directly or indirectly controlling,
controlled, or affiliated to the SELLER and/or the ORIGINAL SHAREHOLDERS;



c.any guarantee, indemnity, or similar undertaking for any indebtedness of any
other person;



d.any contract or commitment not made in the ordinary course of business which
is material to the business, economic, financial condition or results of
operations of the SPV;



e.any contract or commitment from which the SPV are not entitled to withdraw on
6 months’ notice or less with the application of any charges.

 

(xiv)Validity of contracts. Each of the contracts and agreements to which the
SPV is a party and which are listed under Exhibit 8.1.(xiii) constitute a valid
and binding obligation of the parties thereto in accordance with their terms and
conditions. The consummation of the transaction contemplated in this AGREEMENT
shall not cause, pursuant to the relevant contractual provisions, the
termination of any contract to which the SPV is a party, nor shall entitle any
counterparty to withdraw or otherwise terminate such contract. There are no
conditions or circumstances that may result in or cause material default by the
SPV and no claim or request of fulfillment has been received by the SPV in
connection with such agreements.

 

Except as provided under Exhibit 8.1.(xiii) no party has given notice of
termination or cancellation of any contract that is material to the conduct of
the SPV’s business as conducted so far.

 

The SPV is in full compliance with all bank loan covenants.

 

No purchase commitment for materials, supplies or other items to which the SPV
is a party is in excess of the current requirements of its business, or
inconsistent with past business practice.

  

(xv)Bank accounts. Exhibit 8.1(xv) contains a list of all bank accounts
maintained by the SPV, together with the names of authorized signatories on each
such account.

 

 16

 

 

(xvi)Financing. Except for the CARIPARMA LOAN, (i) there are no short-term or
medium-long-term loans or credit facility granted to the SPV, (ii) there are no
factoring agreements to which the SPV is party, (iii) there are no guarantees
and letters of “patronage” issued by third parties in favor of credit
institutions and in the interest of the SPV and (iv) there are no guarantees and
letters of “patronage” issued by the SPV in favor of credit institutions and in
the interest of third parties.

 

(xvii)Insurance. The SPV maintains, with reputable insurance companies,
insurance in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies engaged in the
same or similar business. All insurance contracts concerning assets of the SPV
are and will remain valid and in force after the consummation of the transaction
contemplated in this AGREEMENT. The SPV is not in breach of any insurance policy
and may directly request the insurance companies to perform payments of sums
owed by them in connection with insured events suffered by the SPV. All premiums
due with respect to each policy have been paid.

 

(xviii)Leased Property. The real estate property leased by the SPV is set out in
Exhibit 8.1(xviii) (the “Leased Properties”).

 

The Leased Property is leased on the basis of a lease agreement (the “Lease
Agreement”) compliant with applicable Laws. The Lease Agreement is and will be,
as at the CLOSING DATE, valid, binding, in full force and effect and fully
enforceable in accordance with its terms. The Lease Agreement will continue
unimpaired after the CLOSING DATE without: (i) the consent of the other party or
parties thereto being required; and (ii) the payment of any penalty or change of
any material terms.

 

The SPV is entitled to and has free, undisturbed and exclusive possession of the
Leased Property and no other PERSON has any interest in or has any right to
possess, occupy or use the Leased Property, nor such possession has been
challenged by any third parties.

 

No party to a Lease Agreement is in breach or default thereunder and the SPV has
always been in compliance with the terms of the Lease Agreement and there are
neither disputes (pending or threatened) with the landlord or any other PERSON,
nor subsisting notices alleging a material breach of any covenants, conditions
and agreements contained in the relevant lease, on the part of the tenant or
landlord.

 

The SPV has complied with all applicable TAX registration fees. The Leased
Property complies with all applicable zoning, building (edilizia e urbanistica),
cadastral, health, safety and energy conservation Laws and requirements. Without
limitation of the generality of the foregoing, the Leased Property is built
and/or has undergone works in compliance with regular licenses, authorizations
or permits, timely issued by the competent Authorities, which have also released
all the necessary certificates or statements of compliance, including, the
fitness–for–use certificate (“certificato di agibilità”) and the fire prevention
certificate (“certificato di prevenzione incendi”).

 

No party to the Lease Agreement has given notice of termination or cancellation
of the Lease Agreement or that it intends to terminate, change the terms or
cancel the agreement as a result of the transactions contemplated in this
AGREEMENT.

 



17 

 

 

The Leased Property is in all material respects in adequate condition and in
good maintenance and repair, except for normal wear and tear.

 

(xix)Environmental, health and safety matters. The SPV has at all times complied
with and is currently in compliance with the provisions of applicable
ENVIRONMENTAL AND HEALTH AND SAFETY LAWS.

 

The SPV has been issued all required and mandatory permits, licenses,
certificates and approvals required by law.

 

No material work or expenditure is required of the SPV under any ENVIRONMENTAL
AND HEALTH AND SAFETY LAWS in order to continue to lawfully carry out its
business.

 

The SPV has not received any notice of any fact(s) that might constitute
violation(s) of any applicable ENVIRONMENTAL AND HEALTH AND SAFETY LAW.

 

To the best knowledge of the SELLER since the moment when the SPV has taken
possession of the its premises or facilities (including the Leased Property),
there has been no emission, spill, release, discharge or threatened release into
or upon: (a) the air; (b) the soil or any improvements located thereon; (c) the
surface water or ground water; or (d) the sewer, septic system or waste
treatment, storage or disposal system servicing the premises of the SPV, of any
HAZARDOUS MATERIALS at or from such facilities.

 

No Leased Property: (a) is contaminated by any HAZARDOUS MATERIALS; or (b)
contains underground storage tanks which have leakages or spills; or (c)
contains any asbestos containing material which under applicable Law should have
been removed from the real property.

 

(xx)Service contracts. Exhibit 8.1.(xiii) contains a complete list of all the
services contracts executed by the SPV and currently in force. All service
contracts are fully compliant with applicable legislation on the lending of
workmanship (including, without limitation, Law No. 276 of September 10th,
2003), and have at all times been performed in accordance with such legislation;
the persons operating on behalf of the contractors are not entitled to be
re-characterized as employees of the SPV.

 

(xxi)Litigation. The SPV has not received any notice of or is not aware of any
threatens or claim, action, suit or arbitration, before any court,
administrative or regulatory body, arbitration panel, or any governmental
agency. SELLER or the ORIGINAL SHAREHOLDERS have not received or is not aware of
any claim, action or proceeding now pending or threatened before any court,
administrative or regulatory body, arbitration panel, or any governmental
agency, which will, or could, prevent or hamper the consummation of the
transactions contemplated by this AGREEMENT.

 

(xxii)Licenses and permits. The licenses, permits and authorizations held by the
SPV including, without limitation, any decision granting incentives in favor of
the SPV or of which the SPV is profiting, are valid and in full force and
effect, in compliance with all applicable laws and regulation. The SELLER is not
aware of any reasons for the suspension, revocation or cancellation, in whole or
in part, of the licenses, permits, authorizations and incentives decisions
relating to the SPV and/or the PLANT. The SPV holds any and all licenses,
permits and authorizations required for the lawful operation of its business and
they are being and have been complied with at all times. In particular, the SPV
is in compliance with all the requirements of the various permits which were and
are required to build and to operate the PLANT, to sell the electricity produced
and to continue to receive the incentives granted as of the date hereof

 



18 

 

 

(xxiii)Compliance. Except as otherwise provided in other Sections of, or
Exhibits to, this AGREEMENT, the SPV is not, in violation of any applicable Laws
or permit, certification, authorization or license however required under any
applicable Laws, with respect to the ownership, use, maintenance and operation
of its business or of any assets and properties. In particular, the SPV has
complied with and is compliant with all GSE requirements regarding the incentive
regime awarded and the TEE program of which it has been part and it is now
finished.

 

The SPV, in the 5 (five) years preceding the date hereof, has not been in
material default under, or in material violation of, any Laws (including, any
applicable, antitrust, environmental, health, labor, or foreign corrupt
practices Law) to which the SPV is or was subject, or of any permit,
certification, authorization or license however required under any applicable
Laws, with respect to the ownership, use, maintenance and operation of its
business or of any assets and properties.

 

The SPV has in full force and effect all permits, certifications, licenses or
authorizations however required under any applicable Laws, with respect to the
ownership, use, maintenance and operation of its business or of any assets and
properties; the SELLER is not aware of any condition, event or state of facts
which might cause, or give rise to the revocation, termination or invalidity of
said licenses, certificates, permits and authorizations.

 

(xxiv)Absence of employees. The SPV does not have any employee.

 

The SPV has made all necessary filings and taken all actions required to be made
or taken, under applicable social security, labor and welfare and health and
safety Laws (including, without limitations, Laws governing the mandatory
employment of disabled employees), with respect to each of the employees of the
SPV whose employment relationship was terminated before the date hereof for any
reason whatsoever (the “Former Employees”). Recourse by the SPV to staff
leasing, apprenticeship or internship contracts has always been made in full
compliance with applicable Laws.

 

There is no liability for unpaid social security and welfare charges due to the
Former Employees under applicable Laws and the applicable bargaining agreements
and other agreement or, to the extent such charges were not payable on the
REFERENCE DATE, they have been adequately reserved for in the Financial
Statements.

 

There is no person that, by reason of his relationship with the SPV, can be
recognized as having the status of employee (“lavoratore subordinato”) of the
SPV or the recognition of their quality as employees of the SPV. The SPV is not
party to or is otherwise bound by any administrative or judicial ruling pursuant
to which it will be obligated to hire, for a definite or indefinite period of
time, personnel and/or to reinstate in its position Former Employees.

 



19 

 

 

No Former Employee, director, consultant, agent, business finder person, nor any
other person rendering services in any manner whatsoever to the SPV is entitled
to be paid any amount by any of them as a result of the consummation of the
transactions set forth in this AGREEMENT.

 

No disputes or claims for remuneration adjustments or of any other kind by the
Former Employees, or by the relevant trade unions, or by any other Authority are
pending and no such disputes or claims have been threatened in writing.

 

No Former Employee has any pending action or claim, or has any ground to bring
an action or claim against the SPV in relation to his/her employment
relationship.

 

No accident at work has caused a serious illness or a permanent disability to
the affected Former Employee, in the last 5 (five) years.

 

The contractual relationships between the SPV, on the one side, and its
suppliers (including service suppliers), on the other side, have been diligently
conducted in order to avoid any claim by the suppliers against the SPV regarding
the nature of their relationship and the re–characterization of the same and the
remuneration due to the employees of the service suppliers and all social
security and welfare contributions due in connection with the same have
regularly paid.

 

(xxv)DUE DILIGENCE Information. The written information and documentation
provided by the SELLER with respect to the SPV and its business for the purposes
of the DUE DILIGENCE investigations conducted on behalf of the BUYER, by its
representatives and advisors is complete in all material respect and does not
contain untrue statements under any and all relevant aspects. Exhibit E contains
the documentation (“Due Diligence Information”) provided by the SELLER with
respect to the SPV and the its business for the purposes of the DUE DILIGENCE
investigations.

 

(xxvi)Accuracy of information. The SELLER has not omitted to mention to the
BUYER any material facts, events and circumstances or documents that relate to
the SPV, or the shareholdings in the SPV, which may cause the representations
and warranties of the SELLER contained herein to be inaccurate or untrue.

 

So far as the SELLER is aware, all data and information contained in this
AGREEMENT and in its Exhibits or provided to the BUYER regarding the SELLER or
the SPV are true, complete and correct.

 

The SELLER agrees and warrants that (i) no document or information delivered in
writing to the BUYER for the purposes of, or in connection with, this AGREEMENT,
the negotiations leading to the conclusions thereof and/or the DUE DILIGENCE
conducted by the same contained any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances in which such statements
were made, and that (ii) the SELLER has not intentionally omitted to state or
disclose in writing to the BUYER and its advisors all information concerning the
SPV, its business, affairs or operations which, under normal business or
financial practices, would be material or relevant in, or for the purpose of,
entering into the transactions contemplated by this AGREEMENT.

 



20 

 

 

8.2.The BUYER hereby makes the following representations and warranties to the
SELLER, each of which is true and accurate as of the date hereof and will also
be so as of the CLOSING DATE as such representation and warranty had been given
on the such date (unless it is specifically provided for that a representation
shall be made as of a different date):

 

(i)Authorization. The BUYER has full power, authority and capacity to enter into
and perform this AGREEMENT. No injunction issued by any court or governmental
authority relating to the BUYER in order to restrain or prohibit the
consummation of this transaction contemplated by this AGREEMENT is presently in
effect, and no suit, action or other legal or administrative proceeding relating
to the BUYER is threatened or pending before any court or governmental agency in
which it is sought to restrain or prohibit or to obtain damages or other relief
in connection with this AGREEMENT or the consummation of the transactions
contemplated herein.

 

(ii)Existence. The BUYER is duly organized, validly existing and in good
standing under Israeli laws and as set forth in its by-laws as currently in
force.

 

(iii)The BUYER is not insolvent, bankrupt or involved in insolvency,
liquidation, bankruptcy or similar proceedings and has never presented a motion
to be included in such procedures. There are no bankruptcy proceedings or other
insolvency proceedings pending against the BUYER and no bankruptcy, liquidation
or similar procedures pending against the BUYER.

 

(iv)All corporate acts and other proceedings required to be taken by or on
behalf of the BUYER to authorize the BUYER to enter into and to carry out this
AGREEMENT have been duly and properly taken, and this AGREEMENT has been duly
executed and delivered by the BUYER and constitutes the valid and binding
obligation of the BUYER enforceable against the BUYER in accordance with its
terms.

 

(v)The execution, delivery and performance by BUYER of this AGREEMENT or any
other related document to which BUYER is or will be a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not conflict with, contravene or result in a violation or breach of or
default under (with or without the giving of notice or the lapse of time or
both): (i) any applicable Law; (ii) the certificate of incorporation or by-laws
or other organizational documents of BUYER; or (iii) any contract, agreement or
other instrument applicable to BUYER or any of its properties or assets, except
as would not materially impair or delay the ability of BUYER to perform its
obligations thereunder.

 

(vi)BUYER shall procure, after the CLOSING, exact performance and payment by the
SPV within September 30, 2017 of the debts against the ORIGINAL SHAREHOLDERS
resulting from the CLOSING FINANCIAL STATEMENT implementing the off-set
transaction as indicated in Section 8.1(ix). The Parties however acknowledge
that payment and performance by the SPV is conditioned to the occurrence of the
event indicated in following Section 12.1(vi).

 



21 

 

 

SECTION 9         INDEMNIFICATION OBLIGATIONS

 

9.1.The SELLER will pay the BUYER the full amount of:



(a)any and all liabilities of the SPV existing at the REFERENCE DATE or arising
out of any act, omission, event or transaction occurred or entered into on or
prior to the REFERENCE DATE or any state of fact existing on or prior to such
date and not reflected in the BALANCE SHEETS and/or in the INTERIM FINANCIAL
STATEMENTS and/or in the CLOSING FINANCIAL STATEMENTS;



(b)any further contingent liability of the SPV which may have materialised or
may materialize after the REFERENCE DATE, in relation to any circumstance or
state of facts existing on or prior to such date;



(c)any deficiencies in the assets or properties of the SPV with respect to those
reflected in the BALANCE SHEETS and/or in the INTERIM FINANCIAL STATEMENTS
and/or in the CLOSING FINANCIAL STATEMENTS;



(d)any and all LOSSES and out-of-pocket expenses and reasonable and documented
attorneys’ and accountants’ fees and expenses incurred or suffered by the SPV
which would not have been so incurred and/or suffered if all representations and
warranties of the SELLER contained in this AGREEMENT had been true, correct and
accurate;



(e)any and all losses, damages, costs and expenses incurred or suffered by the
BUYER which would not have been so incurred and/or suffered if all
representations and warranties of the SELLER contained in this AGREEMENT had
been true, correct and accurate, to the extent that they are not indemnified
under letters (a) to (d) above;



(f)any and all losses, damages, costs and expenses incurred or suffered by the
BUYER in connection with actions, suits, proceedings, demands, assessments,
judgments, costs and expenses (including reasonable attorney’s fees) incident to
any of the foregoing.

 

9.2.The PARTIES acknowledge and agree that the BUYER’s determination to purchase
the SHARES is based on the fundamental assumption that the BUYER and the SPV
will not suffer or incur any LOSSES as per the occurrence of any of the
indemnification events mentioned in Section 9.1.

 

9.3.Sole remedy. To the extent permitted by Article 1229 of the ICC, after the
occurrence of the CLOSING the rights and remedies provided in Section 9.1 will
be exclusive and in lieu of any and all other rights or remedies of the BUYER
provided by the Law however arising in connection with, or by virtue of, the
occurrence of any indemnification events mentioned in Section 9.1; in
particular, after the CLOSING, no indemnification event will give rise to any
right on the part of the BUYER to rescind or otherwise terminate this AGREEMENT.

 

9.4.De minimis, threshold and cap. The SELLER will not be liable to the BUYER
under Section 9.1:

 

(i)if the amount due in connection with any single occurrence giving rise to
liability pursuant to Section 9.1 does not exceed EUR 10.000,00 (ten
thousands/00), unless the single occurrence giving rise to the SELLER liability
is part of a series of occurrences arising out of the same set of facts
totalling with respect to the same subject matter object of the relevant
representation;

 



22 

 

 

(ii)until the aggregate of all amounts that would otherwise be due pursuant to
Section 9.1 exceeds EUR 40.000,00 (forty thousand/00), in which case the SELLER
liability will be paid in full

 

it being agreed that, to the extent permitted by Article 1229 of the ICC, under
no circumstances, the aggregate maximum liability of the SELLER under Section
9.1 will exceed the amount of the PURCHASE PRICE as eventually adjusted pursuant
to Section 7 and paid to SELLER.

 

9.5.The limitations to the indemnification obligations of the SELLER under
Section 9.4 will not apply to (i) claims of fraud, wilful misconduct or gross
negligence on the part of the SELLER and (ii) claims relating to, or arising out
of, the inaccuracy of the representation and warranties contained in Sections
8.1(i) (Authorization), 8.1(ii) (No conflict), 8.1(iii) (Existence of the SPV),
8.1(iv) (Capitalization), 8.1(v) (Ownership).

 

9.6.Deductions. The amount of indemnity to be paid by the SELLER under Section
9.1 will be reduced by:



(a)any specific reserve amount relating to the event giving rise to
indemnification recorded in the BALANCE SHEETS and/or in the INTERIM FINANCIAL
STATEMENTS and/or in the CLOSING FINANCIAL STATEMENTS;



(b)to the extent that any amount to be paid by the SELLER under Section 9 is
deductible by the SPV or the BUYER (as applicable with respect to the
indemnified entity) for income tax purposes, in the then current fiscal year,
then the indemnity due by the SELLER under Section 9 will be reduced by an
amount equal to the positive difference (if any) between: (i) the tax benefit
obtained, in the then current fiscal year, by the SPV or the BUYER (as
applicable) by virtue of such deduction; and (ii) any tax payable by them in
connection with any indemnification amount paid to the same by the SELLER; it
being in any event understood that should there be any uncertainty as to whether
a tax benefit or a tax payable may be obtained or as to the amount of the tax
benefit or the tax payable, that the PARTIES are not able to solve within the
term by which the SELLER has to pay the indemnification according to Section
9.1, then the amount to be indemnified will be paid in full by the SELLER to the
BUYER at the expiration of said term, save for the right of the SELLER to be
reimbursed of an amount equal to the abovementioned positive difference, if and
when it will materialize;



(c)any insurance indemnification payment or any similar indemnification payment
that any of the SPV or the BUYER actually receives in connection with the event
giving rise to indemnification;



(d)any indemnification payment that any of the SPV or the BUYER actually
receives from any third party in connection with the event giving rise to
indemnification, provided that the amount of indemnity due will be increased by
an amount equal to the costs and expenses incurred by the SPV or the BUYER in
seeking the payment of such amounts; and



(e)any compensation that SPV or the BUYER has received for the loss suffered or
incurred by.

 



23 

 

 

9.7.Handling of Claims - If any event occurs which could give rise to the SELLER
liability under Section 9.1, the BUYER will give written notice to the SELLER of
such event (the “Claim Notice”) and the following provisions will apply:

 

(a)in case the claim is not related or connected to any claim, action, suit or
proceeding asserted or initiated by a third party against the SPV (the “BUYER’s
Claims”):



(i)BUYER, no later than 30 (thirty) days from the day in which the same becomes
aware of any event in respect of which the SELLER may be liable under Section
9.1, will serve the Claim Notice upon the SELLER. The Claim Notice shall (i)
specify in reasonable detail the basis on which indemnification is being
asserted, (ii) provide a reasonable estimate of the amount of the LOSSES
asserted therein, (iii) specify the provision or provisions of this Agreement
under which such LOSSES are asserted and (iv) include copies of all notices and
documents (including court papers) served on or received by the Indemnified
Party from such third party; and (v) provide the amounts the payment of which is
requested by the BUYER in connection therewith;



(ii)within 20 (twenty) BUSINESS DAYS of the receipt of a Claim Notice, the
SELLER will give written notice to the BUYER whether it intends to allow or to
challenge the BUYER’s Claim, setting forth in reasonable detail the reasons
thereof;



(iii)should the SELLER:



-       fail to give such notice within the term provided for in Section
9.7(a)(ii); or



-       expressly admit the BUYER’s Claim;

then the BUYER’s Claim will be deemed finally acknowledged and recognized by the
SELLER as due to the BUYER and the amount so claimed by the BUYER will become
immediately payable;



(iv)if a notice of disagreement is delivered pursuant to Section 9.7(a)(ii), the
SELLER and the BUYER will attempt for a period of 20 (twenty) BUSINESS DAYS to
resolve any differences that they may have with respect to any matters
constituting the subject matter of such notice. If, at the end of such period,
the SELLER and the BUYER fail to reach an agreement in writing with respect to
all matters of disagreement, then all matters as to which agreement is not so
reached may, thereafter, be submitted to competent court pursuant to Section
12.9;



(b)if the Claim is the result of a claim, action, suit or proceedings asserted
or initiated by a third party against the SPV (“Third Parties’ Claims”), in
addition to the procedure set out in Section 9.7(a):



(i)the SELLER will have the right to participate, and, to the maximum extent
permitted by Law, join, at its cost, by counsel or counsels of its choosing, in
the defence of any Third Parties’ Claim constituting the subject matter of the
relevant Claim Notice;



(ii)the SPV and the BUYER will procure that the SPV will cooperate with the
SELLER, for so long as the SELLER is participating in the defence of such Third
Parties’ Claim, including making available evidence within the control of the
SPV and keeping the SELLER timely informed of all facts, circumstances and
documents that regard or are connected to such Third Party Claim.

 



24 

 

 

9.8.The BUYER shall use its reasonable endeavour to (i) attempt to mitigate any
LOSSES with respect to which it may be entitled to seek indemnification pursuant
to this AGREEMENT and (ii) obtain or cause to be obtained all insurance proceeds
or other payments from third parties, and all tax refunds or other tax benefits,
that are available with respect to any LOSSES with respect to which it is
entitled to indemnification under this AGREEMENT.

 

9.9.Payments. All payments to be made pursuant to Section 9 will be made by the
SELLER within 10 (ten) BUSINESS DAYS from the latter of: (i) the date on which
the term referred to in Section 9.7(a)(ii) has expired, if the Claim Notice has
not been challenged by the SELLER pursuant to that Section or the date on which
the SELLER have acknowledged and accepted the Claim Notice pursuant to Section
9.7(a)(ii); or (ii) the date on which any matters contained in the Claim Notice
challenged by the SELLER has been finally agreed upon between the PARTIES in
writing pursuant to Section 9.7(a)(iv); or (iii) the date on which a decision
has been issued in accordance with Section 12.9.

 

9.10.Survival of Representations and Warranties. Except for claims for
indemnification relating to representations in Sections 8.1 (i), 8.1 (iii), 8.1
(v), 8.1(xii), 8.1(xix), 8.1(xxiv) and 8.2 (i), 8.2 (ii), for which claims must
be asserted in writing on or prior to the fifth (5th) anniversary of the CLOSING
DATE, all claims for indemnification under Sections 8.1 and 8.2 with respect to
the representations and warranties contained herein must be asserted in writing
on or prior to twenty four (24) months after the CLOSING DATE.

 

SECTION 10         ACTIONS AND CONDUCT OF THE SPV UNTIL CLOSING

 

10.1.Operation of the Business. During the period from the execution of this
AGREEMENT until the CLOSING DATE, the SELLER shall cause the SPV to conduct its
business in good faith, in compliance with all applicable laws, regulations and
administrative authorizations and only in the ordinary course of business. In
particular, the SELLER covenants and agrees that during such period the SPV will
not, without the BUYER’s previous written consent:



(a)increase or decrease the corporate capital, except for the necessity to meet
minimum capital requirements provided for by Italian law by utilizing SELLER’s
outstanding trade receivables towards each relevant SPV, for which BUYER’s
already expresses its consent;



(b)issue any debt instruments or execute any notes or other evidences of
indebtedness;



(c)solicit or cause its representatives to solicit, directly or indirectly, any
inquiries or proposals, participate, directly or indirectly, in any negotiations
or discussions, or provide, directly or indirectly, any information, concerning
the sale of any of the SHARES or of all or any portion of the SPV’ business;



(d)cause or permit any material change in the financial condition, properties,
assets, obligations, commitments, operations or prospects of the SPV (other than
changes in the ordinary course of business) or any other event or condition of
any nature that, individually or in the aggregate, has been or will be adverse
to the financial condition, properties, assets, obligations, commitments,
operations or prospects of the SPV or to its business;



(e)cause or permit any change in the SPV’s accounting system employed in
preparing its previous financial statements;



(f)cause or permit the SPV, directly or indirectly, to declare, reserve, set
aside, or pay any dividend or other distribution, or cause or permit any split,
combination, reclassification, redemption, purchase or other acquisition with
respect to any SHARE or any option to purchase the SHARE;

 



25 

 

 

(g)cause or permit any sale, transfer, or other disposition (including, without
limitation, any direct or indirect creation, assumption or permitting of the
existence of any mortgage, pledge, deposit, conditional sale, lease or title
retention) including, without limitation, any sale, transfer or other
disposition between the SPV and the SELLER or any company participated by the
SELLER, other than:



1)purchases of materials in the ordinary course of business; and



2)contingent liabilities arising out of the endorsement in the ordinary and
normal course of the business of negotiable instruments in the course of
collection;



(h)cause or permit any joint venture, merger or consolidation of the SPV with
any other company, or any corporate action by the SPV effecting a complete or
partial liquidation or dissolution;



(i)cause or permit any amendment or modification (or agreement relating thereto)
of the by-laws of the SPV;



(j)cause or permit any changes in the manner of conducting the SPV business;



(k)grant a remuneration, or authorize or pay any bonus or other benefit or cause
or permit the SPV to make any loan or advance to any former or current
consultants, director of the SPV;



(l)make or enter into any agreement or other commitment for any expenditures for
capital assets and other than for ordinary and routine maintenance and repairs,
which maintenance and repair expenditures are not required to be capitalized;



(m)permit or cause the SPV to enter into any transaction not disclosed in, or
contemplated by, this AGREEMENT (including, without limitation, any contingent
obligations of the SPV by way of guaranty, endorsement, indemnity, warranty or
otherwise) other than in the ordinary and normal course of the business;



(n)make any payments to, or grant any future benefits to, or transfer any assets
to, or assume any liabilities for the benefit of the SELLER;



(o)enter into any agreement or commitment to do any of the actions set out in
this Section.

 

10.2.Permitted acts. From the date of this AGREEEMENT until the CLOSING DATE,
the SELLER and the SPV may - despite any other provisions in this AGREEMENT and
giving a five-days prior written notice to the BUYER – do or omit to do anything
that the SELLER or the SPV, in their sole discretion, consider appropriate or
necessary in relation to the assets or the business which: (a) is a reasonable
response to an existing or pending emergency or disaster; (b) is necessary to
meet its legal or contractual obligations; or (c) involves the expiry of any
Contract or the termination of any Contract by a counterparty to that agreement,
provided that the SELLER or the SPV shall be liable for such an activity.

 

SECTION 11        CERTAIN CLOSING UNDERTAKINGS

 

11.1.SELLER will procure that at Closing the SPV and/or the SPV external
accountants and consultants deliver to BUYER’s designated director of the SPV,
all SPV official documents, corporates books, accounting ledgers,
correspondence, banking documents, internet banking credentials, GSE access
credentials, credentials required to access the SPV official certified mail box
and in general all documents, passwords and information necessary to continue
the regular activity and management of the SPV.

 



26 

 

 

SECTION 12         POST CLOSING ACTIVITIES

 

12.1.Further to the actions better described in Section 7, the Parties shall
perform the following actions:



i.the BUYER will cause the SPV to perform exactly and pay within 30 September
2017 the payables towards the ORIGINAL SHAREHOLDERS resulting from the CLOSING
FINANCIAL STATEMENT after the operation of the set-off indicated in Section
8.1(ix) and with the exception of the ORIGINAL SHAREHOLDER LOAN;



ii.with regard to the part of the ORIGINAL SHAREHOLDER LOAN equal to Euro
100,000.00 regarding the amount of the claim towards ALLIANZ (Ref.
Aon 2017/0018668 for direct damages and AON RIF. 2017/0018676 for indirect
damages) (the “ALLIANZ SHAREHOLDER LOAN PORTION”), the BUYER will cause the SPV
to pay back to Futuris S.r.l. as reimbursement of the ALLIANZ SHAREHOLDER LOAN
PORTION the amount of the ALLIANZ claim liquidated by the insurance company
within 10 days from its payment to the SPV by ALLIANZ. In the event: A) the
amount liquidated and paid by ALLIANZ for the claim is lower than the ALLIANZ
SHAREHOLDER LOAN PORTION, the payment of such amount by BUYER shall be
considered as full payment of the ALLIANZ SHAREHOLDER LOAN PORTION and Futuris
S.r.l. shall waive the remaining balance of the ALLIANZ SHAREHOLDER LOAN
PORTION; B) SPV has not received any payment from ALLIANZ with regard to the
claim within 24 months from CLOSING DATE, Futuris S.r.l. shall waive the ALLIANZ
SHAREHOLDER LOAN PORTION;



iii.with regard to the part of the ORIGINAL SHAREHOLDER LOAN equal to Euro
80,000.00 (equal to the net receivables pertaining to the white certificates or
“TEE”) (the “TEE SHAREHOLDER LOAN PORTION”), the BUYER will cause the SPV to pay
back to Futuris S.r.l. as reimbursement of the TEE SHAREHOLDER LOAN PORTION the
amount cashed in connection with the TEE within 10 days from its payment to the
SPV. In the event that the SPV has not received any payment with regard to the
TEE within 24 months from CLOSING DATE, Futuris S.r.l. shall waive the TEE
SHAREHOLDER LOAN PORTION;



iv.BUYER shall cause the SPV to keep the SELLER and Futuris S.r.l. informed in
writing in a timely manner (and within 10 days from the occurrence of any
relevant event) regarding the cash-in of (i) TEE receivables and (ii) the
ALLIANZ claim;



v.SELLER and Futuris S.r.l. shall keep the SPV and the BUYER harmless and
indemnify them from any and all consequences deriving or that may be originated
to them in connection with the share participation held by the SPV in KOMAROS
AGRICULTURA S.r.l. – a Romanian company with offices in Timisoara, Str. Patriarh
Miron Cristea 13 E (the “KOMAROS PARTICIPATION”) until when the KOMAROS
PARTICIPATION is transferred. The indemnification provided for herein is a full
indemnification not subject to the limits, terms and conditions provided for in
Section 9 and it will cover any cost incurred or that may be incurred by the SPV
and/or the BUYER in connection or related to the transfer of the KOMAROS
PARTICIPATION, including without limitation notarial and legal fees, taxes and
stamp duties;



vi.after the CLOSING DATE and until December 31, 2017 the SPV shall, and the
BUYER shall cause the SPV, to promptly inform Futuris S.r.l. and SELLER of any
shareholders’ meeting of KOMAROS AGRICULTURA S.r.l. so that they can exercise
the voting rights by virtue of the power of attorney granted under following
Section 12.1 (vi) in good faith and with the aim to execute the transfer of the
KOMAROS PARTICIPATION;

 



27 

 

 

vii.within 5 days from the CLOSING DATE the SPV shall, and the BUYER shall cause
the SPV to, grant an irrevocable and notarized special power of attorney with an
expiration date as of 31 December 2017 granting to the:



(a)legal representatives of Futuris S.r.l., on an exclusive basis, all the
rights pertaining and/or connected to the KOMAROS PARTICIPATION and to the
quality of shareholders of KOMAROS AGRICULTURA S.r.l. by the SPV (including all
voting rights);



(b)legal representatives of Futuris S.r.l. all the powers necessary or advisable
to freely negotiate the terms and conditions of the sale of the KOMAROS
PARTICIPATION to any party selected by the same (and same Futuris S.r.l.),
including without limitation to establish the purchase price, and to execute in
the name and on behalf of the SPV any deed required or necessary to transfer the
KOMAROS PARTICIPATION within 30 September 2017;



(c)legal representatives of Futuris S.r.l. and of the SELLER, on a jointly and
several basis, to perform the activities under point (b) above starting from the
date of 5 September 2017.



viii.upon performance of the activities under 12.1(vii) the SELLER, either
directly or indirectly, shall procure the sale of the KOMAROS PARTICIPATION (the
“KOMAROS SALE”) to itself or third parties, being however agreed that neither
the SPV nor the BUYER will give any guaranty whatsoever in connection with the
KOMAROS SALE;



ix.should the KOMAROS SALE not take place within September 30, 2017, all
payments to be made by the SPV to the SELLER provided for in Section 8.2.(vi)
shall be suspended until when the KOMAROS SALE is consummated, provided that SPV
complied with Section 12.1 (vii) above.

 

SECTION 13        GENERAL PROVISIONS

 

13.1.Method of Payment. All payments to be made by one PARTY to the other
pursuant to this AGREEMENT shall be made in immediately available funds by wire
transfer to the bank account that has to indicated designated by the PARTY
entitled to receive the relevant payment at least 5 (five) BUSINESS DAYS prior
to the date on which the payment is due.

 

13.2.Confidentiality. Each PARTY hereto will hold, and will use its commercially
reasonable efforts to cause its respective representatives and advisers to hold,
in confidence from any person (other than its representatives or advisers, in
connection with this AGREEMENT, and with a demonstrable need-to-know), (i)
unless compelled to disclose by judicial or administrative process or by other
requirements of law or regulations derived there from (including without
limitation any disclosure required under applicable regulations in particular
any stock exchange regulations), or (ii) unless disclosed in an action or
proceeding brought by a PARTY hereto in pursuit of its rights or in the exercise
of its remedies hereunder, all documents and information, whether oral or
written, concerning the other PARTY or any of its affiliates furnished to it by
such PARTY or its representatives and advisers in connection with this AGREEMENT
or the transactions contemplated hereby, except to the extent that such
documents or information can be shown to have been:

 



28 

 

 

(a)previously known by the PARTY receiving such documents or information without
an obligation of confidentiality;



(b)in the public domain (either prior to or after the furnishing of such
documents or information hereunder) through no fault of such receiving PARTY;



(c)later acquired by the receiving PARTY from another source if the other source
is not under an obligation to another PARTY hereto to keep such documents and
information confidential; or



(d)independently developed by the receiving PARTY without the use of the other
PARTY’s confidential information,



provided, however, that following the CLOSING the foregoing restrictions will
not apply to the BUYER’s use of documents and information concerning the SPV
furnished by the SELLER hereunder.

 

In the event the transactions contemplated hereby are not consummated, upon the
request of the other PARTY, each PARTY hereto will, and will cause its
respective representatives and advisers to, promptly (and in no event later than
5 (five) BUSINESS DAYS after such request) destroy or cause to be destroyed
(such destruction certified in writing) or return or cause to be returned all
copies of documents and information furnished by the other PARTY in connection
with this AGREEMENT or the transactions contemplated hereby. As an exception to
the above, a copy of such documents and information may be kept to the extent
required to comply with any applicable recording and/or retention mandatory
provisions of law.

 

In the event of any breach of this Section, the PARTIES acknowledge that the
non-breaching PARTY may suffer irreparable harm which is difficult to calculate
and therefore the relevant damages may be an inadequate remedy. Accordingly, the
PARTIES agree that the non-breaching PARTY shall be entitled to seek temporary
and permanent injunctive relief which may be available against the breaching
PARTY and its affiliates, and the other rights and remedies to which the
non-breaching PARTY may be entitled to at law, in equity and under this
AGREEMENT.

 

The foregoing confidentiality obligations shall survive the termination or the
consummation of the transactions contemplated hereby for a period of 3 (three)
years thereafter.

 

The PARTIES within 5 (five) days from the execution of this AGREEMENT and,
afterwards, from the CLOSING shall agree on a common text of a press release
regarding the transaction.

 

13.3.Costs and expenses. Except as otherwise provided in this AGREEMENT, each of
the PARTIES hereto shall pay its own expenses incident to the preparation,
signature and performance of this AGREEMENT, whether or not the transactions
contemplated herein are consummated. Stamp duty and notarial fees and costs
relating to the transfer of the SHARE shall be borne by the BUYER.

 

13.4.Entire Agreement. This AGREEMENT, including the DEED OF TRANSFER, embodies
the entire agreement between the PARTIES hereto and supersedes all prior
agreements, negotiations, offers and undertaking of the PARTIES with respect to
the transaction contemplated herein. Except for the DEED OF TRANSFER, there have
been and are no arrangements or warranties between the PARTIES other than those
set forth or provided for herein. This AGREEMENT may be amended only in writing
through a document duly signed by the BUYER and the SELLER.

 



29 

 

 

13.5.Notices. All notifications to be made on the basis of this AGREEMENT must
be sent in writing by registered letter with return receipt anticipated by email
to the following addresses:



(image) [ex101001.jpg]If to the SELLER:



Pronto-Verde AG 

[  ]

 

(image) [ex101001.jpg]If to the BUYER:



Blue Sphere Corp. 

[  ]

 

or to the different addresses subsequently communicated in writing by one PARTY
to the other PARTY.

 

A PARTY may notify the other PARTY of a change to its name, relevant addressee,
address or fax number for the purposes of this clause, provided that such notice
shall only be effective on: (i) the date specified in the notification as the
date on which the change is to take place; or (ii) if no date is specified or
the date specified is less than 5 (five) BUSINESS DAYS after the date on which
notice is given, the date following 5 (five) BUSINESS DAYS after notice of any
change has been given.

 

Notices shall be deemed to have been received on the date of transmission of the
facsimile, as indicated in the facsimile confirmation report.

 

In proving service, it shall be sufficient to prove that the envelope containing
such notice was properly addressed and delivered to the address shown thereon,
and that the facsimile transmission was made and a facsimile confirmation report
was received, as the case may be.

 

13.6.Waiver. Any waiver by a PARTY at any moment or for any period of time of
any provision of this AGREEMENT shall not be construed by the other PARTIES as a
renunciation of said provisions or rights, which may be enforced at any
subsequent moment.

 

13.7.Assignment. Neither PARTY may assign any of its rights, title or interest
under this AGREEMENT without the prior consent of the other parties, except that
the BUYER shall always be entitled to assign, with no SELLER consent being
required, any of the BUYER’s rights arising out of this AGREEMENT (including
those arising from the indemnification provisions) to a company controlled by
the BUYER. Subject to the preceding sentence, this AGREEMENT will apply to, be
binding in all respects upon, and incur to the benefit of the successors and
permitted assignees of the PARTIES.

 

13.8.Governing Law and Language. The construction, validity and performance of
this AGREEMENT shall be governed by the Laws of Italy. The AGREEMENT may be
translated into any language other than the English language, provided, however,
that, for all purposes, the English language text of the AGREEMENT shall
prevail.

 



30 

 

 

13.9.Exclusive jurisdiction. The PARTIES hereby submit to the exclusive
jurisdiction of the Court of Milan (Italy) any legal suit, action or proceeding
arising out of, or in connection with, this AGREEMENT which must or may be
instituted before a court of justice.

 

13.10.Announcements. Each of the PARTIES to this AGREEMENT hereby agrees with
the other PARTIES that, except as required to comply with the requirements of
mandatory provisions of law, no press release or similar public announcement or
communication will be made or caused to be made concerning the execution or
performance of this AGREEMENT unless specifically approved in advance by the
BUYER, in its sole discretion.

 

13.11.Several liability. Anything to the contrary in this AGREEMENT or in any
applicable law notwithstanding, SELLER shall be liable against the BUYER under
this AGREEMENT and for any liability or obligations set forth hereunder.

 

13.12.Binding Effect. This AGREEMENT shall be binding upon and inure to the
benefit of the PARTIES and their respective heirs, successors and permitted
assigns.

 

IN WITNESS THEREOF, the PARTIES hereto have signed this AGREEMENT and its
Exhibits on June 29, 2017 in Milan.

 



/s/ Mr. Shlomo Palas   /s/ Mr. Giovanni Di Vincenzo BLUESPHERE CORP.   PRONTO
VERDE AG Mr. Shlomo Palas   Mr. Giovanni Di Vincenzo

 

31 